                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN



DONALD J. TRUMP,

                              Plaintiff,

v.                                                                            Case No. 20-C-1785

THE WISCONSIN ELECTIONS COMMISSION, et al.,

                                      Defendants.



  NOTICE OF MOTION AND MOTION TO DISMISS PURSUANT TO FEDERAL RULES
 12(b)(1) AND (6) OF DEFENDANTS BARRETT, WOODALL-VOGG, AND OWCZARSKI


       Defendants Milwaukee Mayor Tom Barrett, Milwaukee Election Commission Executive

Director Claire Woodall-Vogg, and City Clerk Jim Owczarski, by their attorneys, hereby move

for dismissal pursuant to Fed. R. Civ. P. 12(b)(1) and (6).

       The grounds for the Defendants’ Motion are that the Court lacks subject-matter

jurisdiction pursuant to Rule 12(b)1 and that the Plaintiff has failed to state a claim upon which

relief can be granted, pursuant to Rule 12(b)(6). This Motion is based on the allegations in the

Complaint and the accompanying Brief of Defendants in Support of Motion to Dismiss.

       WHEREFORE, Defendants Milwaukee Mayor Tom Barrett, Milwaukee Election

Commission Executive Director Claire Woodall-Vogg, and City Clerk Jim Owczarski

respectfully request and order from this Court dismissing the Plaintiff’s Complaint in its entirety

and without need for further proceedings. They further request the award of costs and attorneys’

fees and such other and further relief as this Court deems just and proper.




          Case 2:20-cv-01785-BHL Filed 12/08/20 Page 1 of 2 Document 86
      Dated at Milwaukee, Wisconsin, this 8th day of December, 2020.


                                         TEARMAN SPENCER
                                         City Attorney, State Bar No. 1030676


                                         s/James M. Carroll____________________
                                         James M. Carroll (State Bar No. 1068910)
                                         Scott F. Brown (State Bar No. 1089753)
                                         Kathryn Z. Block (State Bar No. 1029749)
                                         Patrick J. McClain (State Bar No. 1100896)
                                         Elleny B. Christopoulos (State Bar No. 1105495)
                                         Tyrone M. St. Junior (State Bar No. 1079284)
                                         Julie P. Wilson (State Bar No. 1034792)
                                         Attorneys for Defendants, Tom Barrett, Claire
                                         Woodall-Vogg, and Jim Owczarski
                                         CITY OF MILWAUKEE
                                         Milwaukee City Attorney’s Office
                                         200 E. Wells Street, Room 800
                                         Milwaukee, WI 53202-3515
                                         Telephone: (414) 286-2601
                                         Facsimile: (414) 286-8550
                                         jmcarr@milwaukee.gov



1077-2020-1711:272595




                                            2

        Case 2:20-cv-01785-BHL Filed 12/08/20 Page 2 of 2 Document 86
